Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2020

                                     No. 04-20-00522-CV

                                        FROST BANK,
                                          Appellant

                                               v.

                                 Steven A. DAVIS, M.D., P.A.,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI16478
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER

        Appellee’s motion for extension of time to file its brief is granted. We order appellee’s
brief due December 28, 2020.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court